IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  WR-35,437-02


EX PARTE RUSSELL LEROY STEVENS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. W-6246-C-2 IN THE 251ST JUDICIAL DISTRICT COURT OF
RANDALL COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant pleaded guilty
to the felony offense of aggravated sexual assault, and punishment was assessed at fifty
years' confinement.  No direct appeal was taken.
	In the instant application, Applicant raises several grounds for relief which were
previously raised in a prior writ, which this Court denied without written order on November
5, 1997.  Additionally, Applicant claims that his retained habeas counsel was ineffective for
abandoning his first writ application. 
	This Court has reviewed Applicant's claim of ineffective assistance of habeas counsel,
and has determined that because there is no right to counsel on habeas review, the claim is
without merit.  Therefore, it is denied.  Applicant's remaining claims are barred from review;
as such, they are dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED: April 26, 2006